Citation Nr: 1623725	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-26 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for bilateral hearing loss and assigned a zero percent rating.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It does not appear that the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection or an increased rating.  On remand, the AOJ should provide the appropriate notice to the Veteran.    

In August 2014, the Veteran submitted an August 2014 VA audiometric test which shows that the Veteran's bilateral hearing loss may have worsened since the June 2013 VA audiometric examination.  As the evidence reflects a possible worsening of the Veteran's bilateral hearing loss since the last VA examination, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The AOJ should obtain copies of all records of VA treatment for the service-connected bilateral hearing loss dated from June 2014 to present from the VA healthcare system.  The AOJ should request copies of any audiometric test results from this time period and request clarification of the controlled speech discrimination scores (Maryland CNC) for the left and right ears for the June 2013 and August 2014 VA audiometric tests.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for a higher initial rating for bilateral hearing loss.   

2.  Obtain copies of all records of VA treatment for the service-connected bilateral hearing loss dated from June 2014 to present from the VA healthcare system.  Obtain copies of any audiometric test results from this time period.  Request clarification of the controlled speech discrimination scores (Maryland CNC) for the left and right ears for the June 2013 and August 2014 VA audiometric tests.  

3.  Schedule the Veteran for a VA audiometric examination to determine the severity of the service-connected bilateral hearing loss. 

4.  After completing all indicated development, readjudicate the claim for entitlement to an initial compensable rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, provide the Veteran with a fully responsive Supplemental Statement of the Case and afford him a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


